Judgment affirmed, with costs against appellants. All concur, except Crosby, P. J., who dissents and votes for reversal and for dismissal of the complaint on the following grounds: First, that a taxpayer’s action does not lie; second, that the Supreme *802Court cannot rescind the decrees and orders of the Comity Court. The remedy is by attack in the court where the decrees and orders were made and by appeals from the decrees and orders. (The judgment adjudges that the purchase by the city of Niagara Falls of certain properties on a tax foreclosure sale was illegal and void, and directs a refund by other defendants of the sale price of the properties and interest to the city.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCurn, JJ.